People v Ruffin (2022 NY Slip Op 04268)





People v Ruffin


2022 NY Slip Op 04268


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, WINSLOW, AND BANNISTER, JJ.


583 KA 19-01533

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vENNIS E. RUFFIN, SR., DEFENDANT-APPELLANT. 


ENNIS E. RUFFIN, SR., DEFENDANT-APPELLANT PRO SE.
BRIAN D. SEAMAN, DISTRICT ATTORNEY, LOCKPORT (IAN D. ARTIS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Sara Sheldon, J.), rendered December 10, 2018. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the fifth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: July 1, 2022
Ann Dillon Flynn
Clerk of the Court